Citation Nr: 1704199	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  16-19 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the lumbar spine as secondary to the service-connected right knee osteoarthritis disability.

2.  Entitlement to service connection for left knee osteoarthritis, status post surgery, as secondary to the service-connected right knee osteoarthritis disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1971 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a January 2017 conference between the undersigned and the Veteran's representative it was agreed that the Veteran would withdraw his request for a Board hearing as it was determined that his appeal could be handled in an expedited process.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran's degenerative arthritis of the lumbar spine has been aggravated by his service-connected right knee osteoarthritis disability.

2.  The evidence demonstrates that the Veteran's left knee osteoarthritis, status post surgery, has been aggravated by his service-connected right knee osteoarthritis disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative arthritis of the lumbar spine have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for service connection for left knee osteoarthritis, status post surgery, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify has been met.  See VA correspondence dated in July 2015.  The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The pertinent evidence of record includes service treatment records that show the Veteran had bilateral knee surgery for chronically dislocating patellae approximately three years prior to service and the onset of knee pain during boot camp.  VA records show service connection was established for right knee osteoarthritis and instability in an April 2015 rating decision.

Private records show the Veteran had an acute work-related right knee injury in 1988 with a subsequent back injury during physical therapy.  Medical correspondence dated in August 1990 noted that compensation for the knee injury with the demands of work contributed to the cause of his low back condition.  

VA treatment records dated in February 2016 noted the Veteran had signs of posttraumatic arthritis in the left knee that were most likely related to his ongoing favoring of the right knee due to the advanced degenerative arthritis.  A March 2016 VA examiner found that the Veteran's degenerative arthritis of the lumbar spine was more likely caused by or the result of his age, intervening accidents, and weight.  It was noted that he had work-related injuries and a back injury in a 1998 motor vehicle accident resulting in stresses that at least as likely as not contributed to aggravation of his back condition to an unknown degree.  The examiner stated, however, that the onset of aggravation more likely than not began in 1990 when the Veteran had his first disc injury related to his right knee disability which would have minimally altered the biomechanics of the spine and contributed to an ongoing chronic aggravation.  A March 2016 private medical report provided a diagnosis of low back pain secondary to severe degeneration within the knees.  

Based upon the evidence of record, the Board finds that the Veteran's degenerative arthritis of the lumbar spine and left knee osteoarthritis, status post surgery, have been caused or permanently aggravated by his service-connected right knee osteoarthritis disability.  The available VA and non-VA medical evidence clearly demonstrates that his service-connected right knee disability has contributed to a chronic aggravation of his present lumbar spine and left knee disorders.  There is no medical evidence to the contrary.  As such, the Board finds the preponderance of the evidence supports the Veteran's claims and that service connection must be granted.


ORDER

Entitlement to service connection for degenerative arthritis of the lumbar spine as secondary to the service-connected right knee osteoarthritis disability is granted.

Entitlement to service connection for left knee osteoarthritis, status post surgery, as secondary to the service-connected right knee osteoarthritis disability is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


